—Judgment, Supreme Court, New York County (Laura Visitacion-Lewis, J.), rendered May 12, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The court properly exercised its discretion in refusing to discharge a juror who, after summations, expressed concerns about his self-employment status and potential loss of valuable time if jury deliberations were prolonged. The totality of his responses established that he was qualified for continued service. The juror stated that his business meetings could be resched*337uled, and, while expressing a hope that deliberations would be brief, gave explicit assurances that his financial concerns would not affect his ability to reach a fair verdict (see, People v Melenciano, 281 AD2d 255). Concur — Sullivan, P. J., Nardelli, Williams, Mazzarelli and Saxe, JJ.